internal_revenue_service national_office technical_advice_memorandum mar number release date third party contact none index uil no case mis no taxpayer’s name taxpayer’s address 4471-dollar_figure tam-130341-00 cc psi b8 taxpayer's identification no quarter involved date of conference legend taxpayer issue is taxpayer liable for the excise_tax imposed by sec_4471 of the internal_revenue_code under the circumstances described below conclusion taxpayer is liable for the excise_tax imposed by sec_4471 under the circumstances described below facts taxpayer operates a cruise_ship there is no gambling on the cruise_ship conducted sponsored or operated by taxpayer or by any employee agent or franchisee of taxpayer taxpayer’s cruise_ship has berths for more than passengers taxpayer offers passengers a variety of cruises that include overnight cruises of two three and five days the overnight cruises depart in the morning passengers on overnight cruises are allowed to board the cruise_ship pincite pm the night before the morning departure on overnight cruises the cruise_ship sails to multiple ports depending on the length of the cruise and weather conditions the travel time between the ports visited varies from five to seven hours passengers may disembark at the ports visited but later return to the cruise_ship for dinner and overnight accommodation in the mornings the cruise_ship departs the ports visited law and analysis sec_4471 imposes an excise_tax of dollar_figure per passenger on certain voyages referred to as covered voyages the person responsible for paying this tax is the person who provides the covered_voyage sec_4472 defines a covered_voyage as a voyage of a commercial passenger_vessel which extends over one or more nights sec_4472 provides that a covered_voyage shall not include a voyage of a passenger_vessel of less than hours between two ports in the united_states sec_4472 defines passenger_vessel as any vessel having berth or stateroom accommodations for more than passengers sec_43_4472-1 of the excise_tax on transportation by water regulations provides that voyage means a journey of a vessel that includes the outward and homeward trips or passages the voyage commences when the vessel begins to load passengers and continues during the entire ensuing period until the vessel has made one outward and one homeward passage including intermediate passages if made sec_43_4472-1 provides that a voyage is considered to extend over one or more nights if it extends for more than hours the internal_revenue_service irs office that submitted this request for technical_advice suggests that taxpayer’s claim that taxpayer is not liable for the tax imposed by sec_4471 because taxpayer meets the exception in sec_4472 for a voyage of a passenger_vessel of less than hours between two ports in the united_states is not supported by the facts the irs office reasons that the calculation of whether a voyage is less than hours between two ports in the united_states must begin when passengers board the vessel for the cruise to the next port see sec_43_4472-1 using the pm boarding time for an overnight stay on the vessel prior to the morning sailing departure as the beginning of the voyage the irs office concludes that taxpayer’s voyages between visited ports exceed hours and therefore are subject_to the tax imposed by sec_4471 this analysis fails to take into consideration the definition of voyage provided in sec_43_4472-1 the irs office treats each trip between the ports visited as a voyage rather than determining a voyage as one outward and one homeward passage including intermediate passages if made although taxpayer concedes that its voyages meet the definition of a covered_voyage in sec_4472 taxpayer maintains that all of its voyages must be exempt because the cruise time between ports never exceeds seven hours therefore the exception described in sec_4472 applies to all its voyages this argument like the irs office’s argument does not use the specific definition of voyage provided in sec_43_4472-1 for purposes of sec_4472 a voyage is not simply a trip between two ports a voyage is one outward and one homeward passage which may include intermediate passages to various ports in order for a voyage as defined in sec_43_4472-1 to meet the exception in sec_4472 the time from vessel boarding prior to departure from home port to return to home port including all intermediate stops must be less than hours taxpayer also argues that there is not any language in the sec_4472 regulations that specifically addresses the sec_4472 exception for a voyage of a passenger_vessel of less than hours between two ports therefore the definition of voyage in the regulations is not applicable to the exception language in sec_4472 adoption of this argument would result in inconsistent definitions of the term voyage within sec_4472 the term voyage would have one definition for purposes of sec_4472 and another definition for purposes of sec_4472 because sec_43_4472-1 defines the term voyage as the journey of a vessel that includes the outward and homeward trips or passages the voyage commences when the vessel begins to load passengers and continues during the entire ensuing period until the vessel has made one outward and one homeward passage including intermediate passages if made accordingly taxpayer’s voyages begin when passengers board the vessel in taxpayer’s home port pincite pm the night before the vessel’s departure continues as the vessel makes all intermediate passages to the ports on its itinerary and ends when the vessel returns to its home port the duration of these voyages exceed sec_24 hours therefore the voyages meet the definition of a covered_voyage in sec_4472 and taxpayer is liable for the tax imposed by sec_4471 of three dollars per passenger caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
